                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ERICA LYNN GOLACK,                                      )
                                                        )
              Plaintiff,                                )
                                                        )
     -vs-                                               )        Civil Action No. 17-1405
                                                        )
NANCY A. BERRYHILL,1                                    )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
        Defendant.                                      )

AMBROSE, Senior District Judge
                                               OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 8 and

10). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 9 and 11). After careful

consideration of the submissions of the parties, and based on my Opinion set forth below, I am

denying Plaintiff’s Motion for Summary Judgment (ECF No. 8) and granting Defendant’s Motion

for Summary Judgment. (ECF No. 10).

I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her applications for supplemental security income and disability insurance

benefits pursuant to the Social Security Act. Plaintiff filed her applications alleging she has been

disabled since December 23, 2013. (ECF Nos. 6-7, pp. 2, 9). Administrative Law Judge (“ALJ”),

Leslie Perry-Dowdell, held a hearing on March 8, 2016. (ECF No. 6-3). On June 28, 2016, the

ALJ found that Plaintiff was not disabled under the Act. (ECF No. 6-2, pp. 22-35).

        After exhausting all administrative remedies, Plaintiff filed the instant action with this court.

The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 8 and 10). The issues

are now ripe for review.


1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
II.    LEGAL ANALYSIS

       A.      Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court cannot

conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of record.

Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are

supported by substantial evidence, a court is bound by those findings, even if the court would

have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

To determine whether a finding is supported by substantial evidence, however, the district court

must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments
prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.      The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

       B.      Weighing of Opinion Evidence

       Plaintiff argues that the ALJ erred weighing the opinion evidence in this case. (ECF No.

9). Generally, the ALJ will give more weight to the opinion of a source who has examined the

claimant than to a non-examining source. 20 C.F.R. § 416.927(c)(1). In addition, the ALJ generally

will give more weight to opinions from a treating physician, “since these sources are likely to be

the medical professionals most able to provide a detailed, longitudinal picture of [a claimant’s]

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot

be obtained from the objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations.” Id. §416.927(c)(2). The opinion of a

treating physician need not be viewed uncritically, however.      Rather, only where an ALJ finds

that “a treating source’s opinion on the issue(s) of the nature and severity of [a claimant’s]

impairment(s) is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence [of] record,” must he give

that opinion controlling weight. Id. “[T]he more consistent an opinion is with the record as a whole,

the more weight [the ALJ generally] will give to that opinion.” Id. § 416.927(c)(4).

        If the ALJ finds that “a treating source’s opinion on the issue(s) of the nature and severity
of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of] record,” he

must give that opinion controlling weight. Id. Also, “the more consistent an opinion is with the

record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §

416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit has

explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord treating
       physicians’ reports great weight, especially ‘when their opinions reflect expert
       judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where . .
       . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory medical
       evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a treating
       physician is to be given controlling weight only when it is well-supported by medical
       evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec. 14,

2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot reject

evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577 F.3d 500,

505 (3d Cir. 2009).

       In support of her argument that the ALJ improperly weighed the opinion evidence, Plaintiff

suggests that there is medical opinion evidence to support her position “that there is substantial

evidence that the Plaintiff is unable to perform any work.” (ECF No. 9, p. 7).

       [The] question is not whether substantial evidence supports Plaintiff’s claims, or
       whether there is evidence that is inconsistent with the ALJ’s finding…. Substantial
       evidence could support both Plaintiff’s claims and the ALJ’s findings because
       substantial evidence is less than a preponderance. Jesurum v. Sec’y of U.S. Dep’t
       of Health & Human Services, 48 F.3d 114, 117 (3d Cir. 1995) (citing Richardson
       v. Perales, 402 U.S. 389, 401 (1971). If substantial evidence supports the ALJ’s
       finding, it does not matter if substantial evidence also supports Plaintiff’s claims.
       Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).
Weidow v. Colvin, Civ. No. 15-765, 2016 WL 5871164 at *18 (M.D. Pa. Oct. 7, 2016). The

question before me is whether substantial evidence supports the ALJ’s findings. Allen v. Bowen,

881 F.2d 37, 39 (3d Cir. 1989). Thus, Plaintiff’s entire argument in this regard is misplaced.

        Nonetheless, I have considered the ALJ’s weighing of the opinion evidence in this case. 2

(ECF No. 6-2, pp. 22-35). As set forth above, an ALJ is not required to accept a doctor’s opinion

uncritically. Rather, the ALJ must weigh it in relation to all of the evidence of the record. In this

case, that is exactly what the ALJ did. In so doing, the ALJ sufficiently set forth valid and

acceptable reasons for weighing the opinion evidence in this case. See, 20 C.F.R. §§404.1527;

416.927 (Evaluating Opinion Evidence). After a review of the record, I find that I am able to

sufficiently discern the basis for the ALJ’s opinion and find that it is based on substantial evidence.

(ECF No. 6-2, pp. 31-34). Therefore, remand is not warranted on this issue.

        An appropriate order shall follow.




2 Additionally, in support of her argument that there is substantial evidence that Plaintiff is unable to
perform any work, Plaintiff cites to a supplemental report of Dr. Furman dated August 22, 2016. (ECF No.
9, p. 9). The decision of the ALJ was dated June 28, 2016. (ECF No. 6-2, p. 35). If a plaintiff proffers
evidence that was not previously presented to the ALJ, then a district court may remand pursuant to
Sentence Six of 42 U.S.C. §405(g), but only when the evidence is new and material and supported by a
demonstration of good cause for not having submitted the evidence before the decision of the ALJ.
Matthews v. Apfel, 239 F.3d 589, 591-593 (3d Cir. 2001) (Sentence Six review), citing, Szubak v. Sec'y of
HHS, 745 F.2d 831, 833 (3d Cir. 1984). All three requirements must be satisfied to justify remand. Id.,
citing Szubak, 745 F.2d at 833. Plaintiff does not mention or discuss any the three requirements for
remand based on Sentence Six. See, ECF No. 9. As a result, I find this argument completely
undeveloped and insufficient to place the issue before me. Therefore, while considering the issue of
whether the ALJ’s decision is supported by substantial evidence, I will not consider said report.
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ERICA LYNN GOLACK,                                     )
                                                       )
              Plaintiff,                               )
                                                       )
    -vs-                                               )        Civil Action No. 17-1405
                                                       )
                                                       )
NANCY A. BERRYHILL,3                                   )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )


AMBROSE, Senior District Judge


                                        ORDER OF COURT

       THEREFORE, this 28th day of January, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 8) is denied and Defendant’s Motion for Summary Judgment (ECF

No. 10) is granted.


                                                       BY THE COURT:

                                                    s/ Donetta W. Ambrose
                                                      Donetta W. Ambrose
                                                      United States Senior District Judge




3Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
